Citation Nr: 0710260	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-31 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 70 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  He received the National Defense Service Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal, the 
Army Commendation Medal, the Combat Infantryman's Badge, the 
Bronze Star and the Purple Heart Medal for his service in 
Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which granted service connection 
for PTSD at a 50 percent disability rating, effective April 
16, 2002.

In a rating decision dated December 2003, the RO increased 
the rating for PTSD to 70 percent, also effective April 16, 
2002.  

The veteran attended a video-conference hearing before the 
undersigned in February 2007.  A transcript of the hearing is 
of record.



FINDING OF FACT

The veteran's PTSD results in nearly total occupational and 
social impairment.



CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.126, 4.130 , Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Factual Background

In May 2002, the veteran underwent a VA examination for PTSD.  
The examiner noted that the veteran had been in treatment at 
the Wilkes-Barre, Pennsylvania VA Medical Center (VAMC) since 
September of 2001.  The veteran reported nightmares and 
intrusive memories which caused palpitations.  The veteran 
had easy irritability to where his explosive anger was noted.  
The veteran also reported disturbed sleep but denied suicidal 
ideations even though thoughts of this crossed his mind when 
his first wife died.  

The examiner noted that the veteran's mood was anxious and 
the veteran had short term memory problems.  The examiner 
stated that while the veteran was currently employed as a 
mail carrier, his irritability has affected his work life.  
The veteran also reported that his first marriage failed due 
to his irritability and emotional distancing.  He has since 
remarried but he felt that his emotional distancing and 
irritability had affected his current family life.  The 
diagnosis was chronic PTSD.  A global assessment of 
functioning (GAF) score of 50 was reported.  

Records from the veteran's employer show that he was issued a 
warning letter in March 2003 for failing to scan mail.  It 
was noted that he had frequently failed to scan mail, and his 
supervisor was asked to take disciplinary action.

In May 2003, a psychologist at the VAMC stated that the 
veteran felt anxious all the time.  A GAF of 55 was reported.

In July 2003, the veteran again underwent a VA examination 
for PTSD.  The veteran had a poor stress tolerance and 
constantly felt as though he wished for death.  He had been 
married to his second wife for 14 years but had difficulty in 
relationships with his stepchildren.  The veteran continued 
to work as a mail carrier but had received his first warning 
letter in 25 years of working there, as a result of his 
forgetfulness and inattentiveness.  The veteran was concerned 
that he would be terminated before he was able to retire.  
The examiner stated that the veteran's insight, judgment and 
problem solving were all superficial and limited by his 
feelings of hopelessness.  The diagnosis was PTSD, chronic 
with prominent insomnia component and sleep deprivation.  A 
GAF of 55 was reported.

In November 2004, the veteran underwent another VA 
examination for PTSD.  He reported that he was having 
difficulty with his current job and was so stressed, 
forgetful, tense, and worried that often he wanted to just 
impulsively quit.  He also reported being irritable at home 
and at work and having outbursts.  The examiner concluded 
that the veteran appeared to have a tenuous ability to 
maintain his current employment.  The diagnosis was chronic 
PTSD with prominent insomnia and hyperarousal components.  A 
GAF of 50 was reported.  

In May 2005, the veteran received a psychological assessment 
at the VAMC.  The veteran reported that he was very anxious 
and fearful of losing his job.  The psychologist concluded 
that the veteran was unemployable.

In an August 2005, supplemented to the report of May 2005, 
the psychologist again stated that the veteran was 
unemployable.  Reports dated in May and August 2005 show that 
despite treatment, it was found that his symptoms were 
worsening and he had a deteriorating course in his ability to 
maintain effective work behavior.  Lately he had been 
"written up" for inefficiency and mistakes at work, and had 
fantasies of hurting people.  The assessment was PTSD with 
severe "dysregulation of arousal, mood and cognitive control 
of his thought processes."  A GAF of 40 was reported.

In May 2006, the veteran presented to the VAMC for treatment 
of PTSD.  He reported that he had resigned from his 
employment six months earlier.  The assessment was PTSD.

In a statement received in May 2006, the veteran reported 
that in April of that year, his employer had given him the 
option of quitting or being fired.

At his January 2007 hearing, the veteran testified that he 
had stopped working in December 2005, because of difficulty 
performing his job, and related that his employer had been 
exploring options for terminating his employment.  .


Analysis

All of the recent opinions of mental health professionals are 
to the effect that the veteran would not be able to maintain 
gainful employment.  The most recent GAF of 40 envisions a 
person who is unable to keep a job.  DSM-IV.  This evidence 
demonstrates total occupational impairment.

Records from earlier in the appeal period show that the 
veteran was employed, but on the verge of losing this 
employment due to his inability to satisfactory perform his 
duties.  While he was formally employed, he was unsuccessful 
in maintaining that employment.  This record shows that he 
was essentially experiencing total occupational impairment 
well before his employment was actually terminated.

The veteran does maintain a relationship with his second wife 
and his two stepchildren.  However, these relationships are 
significantly impaired, as VAMC psychologists have noted that 
the veteran's emotional distancing and irritability had 
affected his current family life.  He has reported 
essentially no other social relationships.  

Given the total occupational impairment, and serious 
impairment in social relationships, the Board finds that the 
disability has most closely approximates the criteria for a 
100 percent rating since the effective date of service 
connection.  38 C.F.R. § 4.7 (2006).  

Resolving all doubt in favor of the veteran, a 100 percent 
rating is granted from the date of service connection.  
38 U.S.C.A. § 5107(b) (Wes 2002); 38 C.F.R. § 4.130, 
Diagnostic Codes 9411. 


ORDER

An initial rating of 100 percent is granted for PTSD, 
effective April 16, 2002.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


